Title: To Thomas Jefferson from William Stephens Smith, 4 October 1787
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
London October 4th. 1787.

The Bearer Mr. Stewart was an officer in our troops during the war and some time under my immediate command. He proposes returning to America in the French Packet of November. Permit me to introduce him to your Excellency and recommend him to  your civilities during his stay at Paris. Any Letters you may commit to his care when he departs for America will be taken care of, and he will be able to give you some information relative to the num[bers,] situation and expectation of the People on the Western Waters. Every thing here looks like war and Count or Comte Sarsefield told me last night, that from what he could now learn and discover, he should not be surprised to hear of immediate captures in or attacks upon the West Indies on the part of England. If the British Cabinet are anxious for a war and are determined to take the lead in it, I must confess I cannot see any other object they can have in view, but to put themselves in the way of the smiles of fortune, under whose auspices they may stand a chance to retrieve the losses of the last war or make the present relieve them of the weight of the national debt, by a National banckruptcy. Their prospects are without doubt Gloomy, and I really believe they are satisfied they cannot by regular means surmount the difficulties that press them and therefore they feel themselves qualified to make daring experiments.
It is not worth while to attempt a description of the situation of affairs in the United Netherlands, for I do not wish to put myself in a Meloncholy habit of mind. I have a letter from Amsterdam of the 28th. uto. at 7 in the evening. The Patriots still held it and felt themselves competent to the defence of it if there was any hope of assistance from the quarter they once were lead to expect it, or in case that should decidedly fail them, untill they could obtain tollerable terms. But what terms can be even tolerable to men who fail in an attempt to be free and establish the rights of human Nature? I wish North Holland could be removed and connected with North America. From some secret springs which are in motion here, I think it would be worth our while in case the War should break out soon, to keep one eye fixed on the movements of England and another glancing at the internal affairs of South America. It is a subject that I am pretty clear some wise men in the Cabinet here dream of. If you discover anything pointed on this subject, I should be happy to have it communicated.—Mr. A has received a Letter from Richard Henry Lee from New York of the 3d. of September. As from a particular part of it, you may be informed what projects are likely to come forward, I forward it. In the mean time with the most perfect submission to clear and more brilliant heads, I must confess to me it casts “shadowy clouds and darkness” on the subject, and I am apprehensive if too great a refinement is attempted in the  Principles of Government in the formation of a new fœdral system, we shall risk the existence of the fœdral head and furnish grounds for a few discontented Demagogues to step forward and attempt to destroy the fabric—but God forbid.
“On my arrival here I met with and read with great pleasure your book on the American Governments. The Judicious collection that you have made, with your just reflections thereon, have reached America at a great crisis, and will probably have their proper influence in forming the fœdral Government now under consideration. Your Labour may therefore have its reward in the thanks of this and future generations. The present fedral system, however well calculated it might have been for its designed ends, if the States had done their duty, under the almost total neglect of that duty has been found quite inefficient and ineffectual. The government must be both Legislative and Executive, with the former powers paramount to the State Legislatures in certain respects essential to fœdral purposes. I think there is no doubt but that this Legislature will be recommended to consist of the triple ballance, if I may use the expression to signify a compound of the three simple forms acting independently, but forming a joint determination. The Executive (which will be part of the legislative) to have more duration and power enlarged beyond the present. This seems to be the plan expected and generally spoken of.”
Will you be so good as to enlighten me by some observations on this subject, and let me know of what fœdral power is to consist which is to aid the executive in carrying into effect the decissions of the Legislative in case of particular States objecting?
I am dr. Sir with great esteem & affection your obliged Humble Servt.,

W. S. Smith

